PER Curta m.
Before funds belonging to infants and incompetents may be taken from them, the law requires that they be represented by *91guardian, guardian ad litem, or next friend, as the situation may require. Parents as such are not authorized to divert funds belonging to their children. The court cannot authorize such diversion until the infant or incompetent is represented in the manner provided by law. The procedure followed here does not conform to that requirement.
By receiving the $500.00, Mr. Moore became unjustly enriched at the plaintiff’s expense. His estate should make restitution. The plaintiff had the right to repudiate the payment of her money when she became of age. She acted promptly after her 21st birthday. The complaint states a good cause of action. The court committed error in sustaining the demurrer. The defendant will be permitted to answer.
Reversed.